DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


While amended, the claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, and 4 recites the recitation, “in which” on p. 7 line 8 of claim 1, and p. 7 line 2 of claim 2, and p. 8 line 2 and p. 10 line 1 of claim 4. It is unclear what “in which” is referring to. What is the structure “in”?  For examination, the recitation “in which” will be removed.
Claim 2 recites the recitation “the anchor strip supported overlapping the first edging block” in lines 3-4. This is unclear and appears to be a grammatical error. For examination, the recitation will be interpreted as “the anchor strip supported by and overlapping the first edging block”.
	Claim 4 recites the recitation, “a first tab” and “a second tab” line 4, page 10 is in conflict with the previously recited first tab and second tab of line 10 on p. 7 in claim 1.  It is not clear if these are the same or different strips.
Claim 12, recites “a sealed and thermally insulating tank (71) according to claim 1” does not properly refer to the tank of claim 1. Claim should be amended to state “the sealed and thermally insulating tank”.
Claims 3, 5-8, 10, 11, 13 and 14 are rejected due to dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyeau et al. (US 9,677,711).
Regarding claim 1, Boyeau discloses a sealed and thermally insulating tank (Fig. 1 Col. 4 lines 15-21) incorporated into a polyhedral bearing structure (comprised of 6 
the thermally insulating barrier of a first tank wall (1, 2, 3, 4 5, 6) comprising a row of edging blocks (8) anchored (Col. 4 lines 31-35) on the first bearing wall (6) and juxtaposed along the edge corner (21) in 10such a way as to form a support surface (1) parallel to the first bearing wall (6, shown in Fig. 1), 
the tank comprising a row of anchor strips (23, 33) extending parallel to the edge corner (21, Figs. 1, 4, and 8c), said anchor strips (23, 33) being borne by the first support surface (1) and anchored to the second bearing wall (7) by a row of anchor rods (at least 22, 24, and screws, Col. 6 lines 41-46, Col. 8 lines 11-13, Figs. 8a-8c), an end portion of the sealed membrane (3) of the first tank wall (1, 2, 3, 4, 5, 6) turned towards the edge corner (21) being fixed on said row of anchor strips (Col. 5 lines 62-64), 
a first and a second of said edging blocks (8, 9) each comprising a groove (28) formed 20in a thickness of said edging block (8, 9) from an upper face of said edging block (8, 9, Fig. 1) in such a way as to form a space accessible from the second bearing wall (7, Fig. 6c) in the edging block (8, 9), a first and a second of said anchor rods (24, top and bottom rows as shown in Fig. 4) being housed respectively in the groove (28) of the first and second edging blocks (8, 9, Col. 6 lines 55-68, Figs. 6a-6c), said first and second anchor rods (22, 24, and screws, where screws have a tensile load, Col. 6 lines 
an anchor strip (23, 33) of the row of anchor strips (23, 33) is supported (Fig. 7) 25overlapping the first edging block (8) and the second edging block (9), said anchor strip (23, 33) comprising a first tab and a second tab (perpendicular ides of 23, Fig. 4) projecting respectively from two opposite end portions of the anchor strip (23, 33, Fig. 4) towards the first bearing wall (lower portion, 8, Fig. 1), the first and second tabs being engaged respectively in the groove (28) of the first edging block (8) and of the second edging block (9) and being respectively 30coupled to the first anchor rod (22, 24 and screws) and to the second anchor rod (22, 24 and screws, Fig. 6b).
Regarding claim 2, Boyeau discloses first and second edging blocks (8, 9) have an equal length taken in a direction32 parallel to the edge corner (21, Fig. 1), and the anchor strip (23, 33) supported by and overlapping the first edging block (8, as shown in Fig. 1) and the second edging block (9) has a length taken in the direction parallel to the edge corner (21) which is less than said length of the edging blocks (8, 9, Fig. 1).
Regarding claim 4, Boyeau discloses the row of edging blocks (8, 9) constitutes a first row of edging blocks (as shown in Fig. 7, where Fig. 7 shows multiple rows of edging blocks and corresponding structures)the thermally insulating barrier (2, 4, 10) of a second tank wall (7, 12, 10, 11, 4, 5, Fig. 1 Col. 4 lines 15-21) comprises a second row of edging blocks (8, 9) anchored on the second bearing wall (Fig. 9 depicts an enclosure constituting a second bearing wall) and juxtaposed along the edge corner (21) in such a way as to form a second support surface (parallel portion of 1 as shown in Fig. 1) parallel to the second bearing wall (7), wherein the row of anchor strips (23, 33) constitutes a first row of anchor strips (one of 23, 33) and the row of anchor rods (22, 24 and screws) constitutes a first row of anchor rods (as shown in Fig. 7), 
the tank (Fig. 1 Col. 4 lines 15-21) further comprising a second row of anchor strips (23, 33, Col. 7 lines 28-31) extending parallel to the 25edge corner (21), said second row of anchor strips (23, 33) being borne by the second support surface (parallel portion of 1 as shown in Fig. 1) and anchored to the first bearing wall (1, 2, 3, 4, 5, 6) by a second row of anchor rods (22, 24 and screws), an end portion of the sealed membrane (3) of the second tank wall (Fig. 1 Col. 4 lines 15-21) turned towards the edge corner (21) being fixed on said second row of anchor strips (23, 33),33 
a first and a second of said edging blocks (8, 9, Fig. 1) of the second row each comprising a groove (28) formed in a thickness of said edging block (8, 9, Figs. 1 and 
an anchor strip (23, 33) of the second row of anchor strips (23, 33) is supported overlapping the first edging block (8) and the second edging block (9) of the 
Regarding claim 5, Boyeau discloses the grooves (28) of the first and second edging blocks (8, 9) of the first row of edging blocks (8, Figs. 1, 5, Col. 4 lines 15-21)  are located facing the grooves (28) of the first and second edging blocks (8, 9, Figs. 7 and 8c) of the second row of edging blocks (8) in line with the edge corner (21), in such a way that the first anchor rod (22, 24 and screws) and the second anchor rod 20(22, 24 and screws, Fig. 4) anchored to the first bearing wall (6) respectively intersect the first anchor rod (22, 24 and screws) and the second anchor rod (22, 24 and screws, Fig. 4) anchored to the second bearing wall (7, 12, 9, 10, 11, 4, 5, Col. 4 lines 31-35).
Regarding claim 10, Boyeau discloses 20at least one of the edging blocks (8, 9) comprises: a bottom panel (18, 19) which is rectangular overall (Fig. 5), a cover panel (16a, 16b) which is rectangular overall (Fig. 5) disposed parallel to the bottom panel (18, 19) plumb with the bottom panel (18, Fig. 1), spacer elements (17), disposed between the bottom panel (18) and the cover panel 25(16a, 16b, Fig. 1) and extending in a thickness (where the thickness of 16a, 16b extend toward 8, 9, as shown in Fig. 3) 
Regarding claim 11, Boyeau discloses the edging blocks (8, 9) have a uniform length in a direction parallel to the edge corner (21, thickness of panels is equal, therefore uniform Col. 7 lines 1-2) and the anchor strips (23, 33) have a uniform length in this direction (Fig. 5), the length of the anchor strips (23, 33) in this direction being a whole fraction or an integer multiple of 10the length of the edging blocks (8, 9) in this direction, (height of 23, 33 equals thickness of panels 8 and 9, Fig. 4, Col. 6 line 65 to Col. 7 line 2).

Regarding claim 13, Boyeau discloses a method for loading or offloading the ship (Col. 3 lines 20-25), in which a cold liquid product (Col. 1 line 23) is conveyed through insulated pipelines (73, 7915) from or to a floating or onshore storage facility (77) to or from the tank (71) of the ship (70).
Regarding claim 14, Boyeau discloses a system for transferring a cold liquid product, the system comprising the ship (70), insulated pipelines (73, 79) arranged in such a way as to connect the sealed and thermally insulated tank (71) to 20a floating or onshore storage facility (77) and a pump (23) for causing a cold liquid product to flow through the insulated pipelines from or to the floating or onshore storage facility to or from the tank of the ship (Col. 3 lines 20-25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Boyeau et al. (US 9,677,711), and in view of Joh (US 10,458,597).
Regarding claims 3 and 6, Boyeau discloses the groove (28) of the first edging block (8) constitutes a first groove (28) and the anchor strip constitutes a first anchor strip (one of 23, 33), the first edging block (8) further comprising a second groove (28, Fig. 6c) formed in the thickness of said first edging block (8, Figs. 1 and 6c) from the upper face (Col. 7 lines 7-8) of said edging block (8) and spaced from the first groove (28) along the edge corner (21) in such a way as to form a 10second space accessible (within 19 Figs. 1 and 6c) from the second bearing wall (7), an anchor rod (22, 24 and screws) being housed in the second groove (28) of said edging block (8, 9), in which a second anchor strip (the other of 23, 33) of the row of anchor strips (23) is disposed only on the first edging block (8), said second anchor strip (the other of 23, 33) comprising a first tab and a second tab (perpendicular sides of 23 Figs. 4) projecting respectively from two opposite end portions of the second anchor strip (the other of 23, 33, Figs. 8a-8c) towards15 the first bearing wall (6), the first and second tabs being engaged respectively in the first and second grooves (28, Fig. 8c) of the first edging block (8) and being respectively coupled to the anchor rods (22, 24 and screws) and the edging blocks (8, 9) of the first tank wall (the vertical portion of 7, 12, 9, 10, 11, 4, 5, as 
Boyeau does not explicitly disclose the third anchor rod and angle pieces. Boyeau discloses the connections between the upper face and wall as well as the bottom face of the tank.  Note that it is inherent that there are four walls of the tank (Fig. 9), and Boyeau discloses that all walls are attached to the bottom face of the tank in the manner described. 
Joh teaches a third anchor rod (124) for a corner edging block (300, Fig. 7, Col. 6 lines 38-42) and angle pieces (300) the angle pieces comprising two planar portions (flat areas, Col. 6 lines 38-42) located in 25planes of the sealed membrane (30) of the first and second tank walls (flat areas, Col. 6 lines 38-42), said planar portions of said angle pieces (300).
Therefore, it would have been obvious at the time of the application was effectively filed to provide Boyeau with a third anchor rod, as taught by Joh for the purpose of providing a strengthening connection between the two walls and bottom of the tank (Col. 6 lines 35-45) and providing a continuous structure in the corner to reduce deformation from temperature convergences (Col. 2 lines 63-66).
Regarding claim 7, Boyeau discloses the bearing structure (Fig. 1) comprises a bearing wall (Fig. 9) on which the thermally insulating barrier (2, 4, 10) of a tank wall is anchored, said tank wall (Fig. 9) comprising a sealed membrane (3) lying on the thermally insulating barrier (2, 4, 10) of said tank wall (Fig. 9), first tank wall (1, 2, 3, 4,  disposed overlapping one of said edging blocks (8, 9) of the first row (where Fig. 7 depicts multiple rows of edging blocks 8, 9) and the insulating block (18) of the first tank wall (1, 2, 3, 4, 5, 6), said last anchor strip (23, 33) comprising a tab projecting into the groove (28) of said insulating block (18) of the first tank wall (6) and being coupled to a last anchor rod (22, 24 and screws) located at an end of the first row of anchor rods 25(22, 24 and screws, Figs. 5 and 7) in order to transmit a tensile load (Col. 6 lines 47-51 and Col. 7 lines 61-63, where it is disclosed that the pin (24) by use of a nut has a tensile load) between said last anchor strip (23, 33) and the second bearing wall (7), a second last anchor strip (the other of 23, 33) located at an end of the second row of anchor strips (23, 33) of the second tank wall (7, 12, 9, 11, 4, 5) being disposed overlapping one of said edging blocks (8, 9) of the second row and the insulating block (19) of the second tank wall (7, 12, 9, 11, 4, 5), said second last anchor strip (23, 33) comprising a 30tab projecting into the groove (28) of said insulating block (18) of the first tank wall (6) 
Due to the previous modification of Boyeau with the anchor rods and angle pieces of Joh, Joh would provide the34 third bearing wall (one of three flat areas, Col. 6 lines 38-42) forming with the first bearing wall (one of three flat areas, Col. 6 lines 38-42) and the second bearing wall (one of three flat areas, Col. 6 lines 38-42) a corner (300) of the bearing structure located at an end of said edge corner (300), the thermally insulating barrier (10, 20)  of each of the first, second and third tank walls (Col. 6 lines 38-42) comprising a respective corner insulating block (300), said corner insulating blocks 5(300) being joined in line with the corner of the bearing structure the tank comprising a sealed corner piece (300, Col. 6 lines 35-45), comprising a first flange (122, Fig. 4) lying on the thermally insulating barrier (110, 111, Fig. 4) of the first tank wall (one of three flat areas, Col. 6 lines 38-42), a second flange (one of three flat areas, Col. 6 lines 38-42) lying on the thermally insulating barrier (110, 111, Fig. 4) of the second tank wall and a third flange (Figs. 4 and 7) lying on the thermally insulating barrier (110, 111) of the third tank wall (Fig. 7), 10the corner insulating block (300), the second bearing wall (7).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Boyeau et al. (US 9,677,711), and in view of Joh (US 10,458,597) and in further view of Kanno (US 9,803,353).
Regarding claim 8, Boyeau does not disclose a corner anchor strip having a first end anchored on the bearing structure in the corner of the bearing structure and a second end attached to an external surface of the corner piece in order to transmit a tensile load between 5the corner piece and the bearing structure and retain the corner piece on the thermally insulating barriers of the first, second and third tank walls, said corner anchor strip extending in a central direction of the solid angle formed by the corner of the bearing structure and being attached to a central zone of the corner piece located at the point of connection between the first, second and third flanges 10of the corner piece.
However, Kanno teaches a corner anchor strip (4) having a first end (4b2) anchored on the bearing structure (2d) in the corner of the bearing structure (Fig. 6) and a second end (5) attached to an external surface of the corner piece (4, specifically 4e, Fig. 6) in order to transmit a tensile load (through the use of a nut, 4c, the structure inherently carries a tensile load) between 5the corner piece (4e) and the bearing structure (2d) and retain the corner piece (4, Fig. 6) on the thermally insulating barriers (2d) of the first, second and third tank walls (Fig. 8c), said corner anchor strip (2d4, Fig. 7c) extending in a central direction (via 4) of the solid angle formed by the corner of the bearing structure (2d, Fig. 8A) and being attached to a central zone (4e) of the corner 
Therefore, it would have been obvious at the time of the application was effectively filed to modify Boyeau with the corner anchor strip having a first end anchored on the bearing structure in the corner of the bearing structure and a second end attached to an external surface of the corner piece in order to transmit a tensile load between 5the corner piece and the bearing structure and retain the corner piece on the thermally insulating barriers of the first, second and third tank walls, said corner anchor strip extending in a central direction of the solid angle formed by the corner of the bearing structure and being attached to a central zone of the corner piece located at the point of connection between the first, second and third flanges 10of the corner piece, as taught by Kanno for the purpose of providing a corner support and anchor for the insulating material and membrane which supports on the periphery of the corner piece (Col. 1 lines 60-67).
Regarding claim 9, Kanno teaches the corner piece (4) comprises a hollow cylindrical base (4e) which is open in the central zone of the corner piece (Fig. 4C), said base (4e, Fig. 4C) having a perforated bottom (4d) the second end of the corner anchor rod (bolt shown in Fig. 4c via 4d) passing through the perforated bottom 15(via 4b3) and being housed in said base (4e) in such a way as to retain said base (4e, Col. 5 line 56-60) on the bearing structure (2d), a metal corner plate (4b) being fixed in a sealed manner on the corner piece (via 4a2 to 4) in such a way as to block in a sealed manner the opening of the base (Col. 8 lines 25-32).
Response to Arguments
Applicant’s arguments dated 10/21/2020 have been fully considered but they are not persuasive.   The applicant is further directed to the rejection above wherein the amended details are shown to be met by the prior art as explained.
Applicant argues (p. 17 paras. 1-3) that one of ordinary skill in the art would understand the term "insulating" in claims 1-12. The citation provided from IGC code 4.8.1 did not directly specify how much insulation is needed (i.e. is the amount of insulation required, over what period of time is the temperature loss calculated, what metals is the reference referring to?, etc.). However, the evidence in the prior art of record appears to show that those within this art would know what is “insulating” and the 112(b) rejection is withdrawn. 
Applicant argues (p. 21 1st para.) that the metal junction piece is a different element from pin 24. 
In response, it is noted that there are no claim limitations to a metal junction piece and it is unclear what portion of the office action the applicant is referring. Therefore the argument is unpersuasive.
Applicant's argument (page 20-22) is an allegation that Boyeau does not teach anchor rods that “serve to transmit tensile load”.  In response, the applicant is directed to the new grounds of rejection above, wherein it is shown that the allegation is moot. 
Conclusion
The examiner recommends the applicant specifies the structural connection between the first and second anchor rods and the first and second bearing walls to overcome prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER J HUDDLE whose telephone number is (571) 272-9089.  The examiner can normally be reached on M-Th 7 am - 4 pm, First Friday 7 am - 3 pm, and second Friday off.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/HEATHER J HUDDLE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763